Citation Nr: 1037398	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-37 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for heart disability, 
including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION


The Veteran had active service from June 1969 to March 1971, from 
December 1995 to July 1996 and from March 2002 to October 2002.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


REMAND

In his substantive appeal to the Board, the Veteran requested a 
Board hearing.  He was scheduled for a hearing to be held in 
October 2010.  In correspondence received at the Board in August 
2010, the Veteran indicated that he could not report to 
Washington, D.C., for his Board hearing, and requested a Travel 
Board hearing at the RO.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO, in 
accordance with the docket number of the 
Veteran's appeal.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


